Citation Nr: 0918851	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
lower extremity lymphedema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim for service connection 
for left lower extremity lymphedema.

In March 2009, the Veteran testified before the Board at a 
hearing that was held via videoconference.  


FINDINGS OF FACT

1.  In May 1996, the Board denied service connection for left 
lower extremity lymphedema.

2.  Evidence received since the May 1996 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1996 Board decision that denied service connection 
for left lower extremity lymphedema is final.  38 U.S.C.A. 
§§ 7104(b); 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for left lower extremity 
lymphedema.  38 U.S.C.A. §§ 7104(b); 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 
20.1104 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of entitlement to service 
connection for left lower extremity lymphedema twice in March 
1992 and again in April 1994.  The Board subsequently denied 
the Veteran's appeal on this issue in May 1996.  Although the 
RO determined in a January 2006 rating decision that new and 
material evidence sufficient to reopen the claim for left 
lower extremity lymphedema had not been submitted, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.

The claim for service connection for left lower extremity 
lymphedema was previously denied in an April 1994 rating 
decision.  The Board declined to reopen the claim in May 
1996.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1100.  
Thus, the May 1996 Board decision is final.  

The claim of entitlement to service connection for left lower 
extremity lymphedema may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in June 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of the Veteran's service treatment 
records, a VA examination, post-service private and VA 
treatment records, and the Veteran's own statements.  VA 
denied the claim on the basis that the Veteran's left lower 
extremity lymphedema was not incurred in or aggravated by 
service.  

In support of his application to reopen the claim, the 
Veteran submitted VA treatment records dated from June 2005 
to February 2006 which demonstrate continued treatment for 
his left lower extremity lymphedema.  In these records, the 
Veteran reported to his treating physicians a number of times 
that his condition began in service.  However, no physician 
offered an objective etiological opinion relating his current 
disability to his service.  In March 2009, the Veteran 
testified before the undersigned via videoconference.  At 
that time, he testified that his condition had worsened in 
severity.  He reported that in the past few years, he had 
been treated by private physicians in addition to treatment 
from the VA.  However, he stated that these physicians had 
not made an objective clinical determination that his current 
disability was related to his service, and thus he could not 
offer such a statement in support of his claim.  At the 
hearing, the Veteran also expressed concern that the VA had 
previously mistakenly adjudicated his claim for his right 
lower extremity instead of his left lower extremity, creating 
an error.  However, after a review of the record, the Board 
finds that the May 1996 Board decision, as well as the 
previous rating decisions, had in fact decided the claim for 
a left lower extremity disability. 

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  The Veteran's 
statements are new but not material.  The Veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Additionally, the Veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on this issue.

Although the Veteran has submitted new evidence that was not 
before the Board in May 1996, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
Veteran's left lower extremity lymphedema was incurred in or 
was aggravated by his period of active service. Therefore, 
the new evidence is not material.  Thus, the claim for 
service connection for left lower extremity lymphedema is not 
reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The RO issued a VCAA notice letter 
prior to initially adjudicating the claim, the preferred 
sequence.  Id.  

Here, VA sent correspondence in August 2005 and November 
2005; and a rating decision in January 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  Additionally, 
at the time of the prior final denial of the claim in May 
1996, VA informed the Veteran that his claim was denied 
because he had failed to submit evidence that demonstrated 
that his left lower extremity lymphedema was related to his 
period of active service.  This communication, in addition to 
the above correspondence, satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the Veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the Veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the Board 
subsequent to receipt of the required notice.  There has been 
no prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran and had satisfied that duty prior to the final 
adjudication in the April 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional unobtained  relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for left lower extremity lymphedema 
remains denied because new and material evidence has not been 
received to reopen the claim.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


